Freedman, J.
The judgment appealed from is for foreclosure and sale under a mechanic’s lien filed by plaintiff. *712. The substantial controversy between the parties vjas as to the amount due under the lien. Upon a full' review of the whole cáse, it appears that upon the- evidence the referee had sufficient, grounds for finding, and for refusing to find,, as he did; that the exceptions- taken by the defendants to the rulings of the referee upon questions of evidence are without merit, and that' no substantial reason- exists- which, calls for reversal..
The judgment should be affirmed, with costs.
McAdam and Gildersleeve, JJ., concur.
Judgment affirmed, with costs.